DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 12/14/20 and has been entered and made of record. Currently, claims 27-68 are pending.

Response to Arguments

Applicant’s arguments, see pages 3-4 of the remarks, filed 12/14/20, with respect to the rejection(s) of claim(s) 27 and 67 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 27-66 and 68 are rejected under 35 U.S.C. 103(a) as being unpatentable over Asai (US 9,819,504), cited in the IDS dated 4/22/19, in view of Aoki (US 2014/0063542) and Ito (US 2015/0138582).
27 and 68, Asai discloses a non-transitory computer readable medium storing a program causing a computer to execute a process and an information processing apparatus comprising: 
at least one processor configured to implement:
a receiving unit that receives designation of a cooperative function that becomes available by causing at last two other devices to cooperate with each other (see Figs. 1 and 2, col 8 lines 10-43, col 10 lines 49-58, and col 12 lines 6-14 and 51-65, portable terminal 50 contains data storage area 62B that can store a cooperation operation list, display unit 53 displays the cooperative devices, such as complex machines 10, and allows a user to select devices to perform cooperative functions, such as scanning on one device and printing on another device).
Asai does not disclose expressly a controller that controls, based on one device of the devices that has previously been identified, display of information on the one device that is necessary to use the cooperative function and wherein when the plurality of devices are connected, the user is restricted from changing the setting items of each of the plurality of devices as compared with the case where each of the plurality of devices is used alone.
Aoki discloses a controller that controls, based on one device of the devices that has previously been identified, display of information on the one device that is necessary to use the cooperative function (see Figs. 5, 9, and 10 and paras 73-74, controller 3010 controls display of device information).
Ito discloses wherein when the plurality of devices are connected, the user is restricted from changing the setting items of each of the plurality of devices as compared with the case where each of the plurality of devices is used alone (see paras 25-26, 55-57, and 65, when settings are being changed or printing is being performed locally by an image forming apparatus 101, changing of settings is inhibited from PC 102 or PC 103).

The suggestion/motivation for doing so would have been to provide a more user friendly system that increases user efficiency by quickly and easily making a user aware of the functions available at a target device.
Therefore, it would have been obvious to combine Aoki and Ito with Asai to obtain the invention as specified in claims 27 and 68.

Regarding claim 28, Asai further discloses wherein if the device is identified by the information processing apparatus, the device is used for the cooperative function that is executable by a plurality of devices including the device and another device identified by the information processing apparatus, and the controller controls display of information representing a combination of the plurality of devices (see Figs. 1 and 2, col 8 lines 10-43, col 10 lines 49-58, and col 12 lines 6-14 and 51-65, portable terminal 50 contains data storage area 62B that can store a cooperation operation list, display unit 53 displays the cooperative devices, such as complex machines 10, and allows a user to select devices to perform cooperative functions, such as scanning on one device and printing on another device).  
Regarding claim 29, Aoki further discloses an identifying unit that identifies a user, wherein2Appln. No.: 15/355,269 if the device has previously been connected to the information processing apparatus by the user identified by the identifying unit and has previously been identified by the information processing apparatus, the device is available for the cooperative function (see paras 110-114, mobile terminal device 3000 displays a login screen to request user authentication).  
Regarding claim 30, Aoki further discloses wherein the devices include a photographed device and an external device that is different from the photographed device (see paras 74, 76, 3000 detects image forming apparatuses 4000, 4100, and 4200 using a camera).  
Regarding claim 31, Asai further discloses wherein the cooperative function is a function that uses a function of the photographed device and a function of the external device (see Figs. 1 and 2, col 8 lines 10-43, col 10 lines 49-58, and col 12 lines 6-14 and 51-65, portable terminal 50 contains data storage area 62B that can store a cooperation operation list, display unit 53 displays the cooperative devices, such as complex machines 10, and allows a user to select devices to perform cooperative functions, such as scanning on one device and printing on another device).  
Regarding claim 32, Asai further discloses a receiver that receives, from the external device, a result of a process performed with the cooperative function (see Fig. 10C, operation complete is displayed to the user).  
Regarding claim 33, Asai further discloses wherein the external device receives data that has undergone a first process performed by the photographed device and applies a second process different from the first process to the data, and the receiver receives, from the external device, the data to which the second process has been applied (see Figs. 1 and 2, col 8 lines 10-43, col 10 lines 49-58, and col 12 lines 6-14 and 51-65, portable terminal 50 contains data storage area 62B that can store a cooperation operation list, display unit 53 displays the cooperative devices, such as complex machines 10, and allows a user to select devices to perform cooperative functions, such as scanning on one device and printing on another device).  
Regarding claim 34, Aoki further discloses wherein the controller causes a display to display a first image related to the photographed device and a second image related to the external device, the first image being information on the photographed device, the second image being information on the external device (see Fig. 11C and para 139, a floor map 3000 can be displayed for a user).
Regarding claim 35, Ito further discloses wherein in a case where a plurality of devices are caused to cooperate with each other, change of a setting item of each of the plurality of devices by a user is limited more than in a case where each of the plurality of devices is used alone (see paras 25-26, 55-57, and 65, when settings are being changed or printing is being performed locally by an image forming apparatus 101, changing of settings is inhibited from PC 102 or PC 103).
Regarding claim 36, Ito further discloses wherein in a case where the plurality of devices are caused to cooperate with each other, change of a smaller number of setting items is permitted than in a case where each of the plurality of devices is used alone (see paras 25-26, 55-57, and 65, when settings are being changed or printing is being performed locally by an image forming apparatus 101, changing of settings is inhibited from PC 102 or PC 103).
Regarding claim 37, Asai further discloses a transmitter that transmits information to the device and another device, the information including address information on the device or the other device and an instruction to execute a cooperative function that is to be executed through cooperation between the device and the other device (see Figs. 1 and 2, col 8 lines 10-43, col 10 lines 49-58, and col 12 lines 6-14 and 51-65, portable terminal 50 contains data storage area 62B that can store a cooperation operation list, display unit 53 displays the cooperative devices, such as complex machines 10, and allows a user to select devices to perform cooperative functions, such as scanning on one device and printing on another device).  
Regarding claim 38, Asai further discloses wherein the transmitter transmits information including the instruction and address information on the other device to the device and transmits information including the instruction and address information on the device to the other device (see Figs. 3 and 8-10, col 5 lines 19-24, and col 8 lines 57-65, portable terminal 50 contains data storage area 62B that can store a cooperation operation list, display unit 53 displays the 10, and allows a user to select devices to perform cooperative functions, such as scanning on one device and printing on another device, communication unit 25 allows data to be transmitted between complex machines 10).  
Regarding claim 39, Asai further discloses wherein the device and the other device communicate with each other by using the address information on the device or the other device included in the information received by the device and the other device, and execute the cooperative function (see Figs. 3 and 8-10, col 5 lines 19-24, and col 8 lines 57-65, portable terminal 50 contains data storage area 62B that can store a cooperation operation list, display unit 53 displays the cooperative devices, such as complex machines 10, and allows a user to select devices to perform cooperative functions, such as scanning on one device and printing on another device, communication unit 25 allows data to be transmitted between complex machines 10).  
Regarding claim 40, Aoki further discloses wherein the device is a device that is identified by being photographed by a photographing unit that photographs an external appearance of the device (see paras 55 and 74, mobile terminal device 3000 detects image forming apparatuses 4000, 4100, and 4200 using a camera).  
Regarding claim 41, Aoki further discloses wherein control of the display of the information on the device by the controller is control of display of an external appearance image of the device (see Fig. 9 and paras 55, 74, 77, and 95, mobile terminal device 3000 detects image forming apparatuses 4000, 4100, and 4200 using a camera, images of the captured image forming apparatuses are then displayed to a user).  
Regarding claim 42, Aoki further discloses wherein the controller selects the device that has previously been identified and that is necessary to use the cooperative function and controls the display (see Figs. 5, 9, and 10 and paras 73-74, controller 3010 controls display of device information).  
43, Aoki further discloses wherein the controller controls display of a screen that allows a user to select the device that has previously been identified and that is necessary to use the cooperative function (see Figs. 5, 9, and 10 and paras 73-74, controller 3010 controls display of device information).  
Regarding claim 44, Aoki further discloses wherein the controller further controls display of information representing a current usage status of the device (see Fig. 9C and para 98, status information of image forming apparatus are obtained by controller 3010).  
Regarding claim 45, Aoki further discloses wherein the controller further controls display of information representing a relative positional relationship between the device and a user who has designated the cooperative function (see Fig. 7 and paras 79-80, position identifying unit 3015 and direction determining unit 3016 determine and display a relative positional relationship).  
Regarding claim 46, Aoki further discloses wherein the relative positional relationship is specified by obtaining position information on the user and position information on the device (see Fig. 7 and paras 79-80, position identifying unit 3015 and direction determining unit 3016 determine and display a relative positional relationship).  
Regarding claim 47, Aoki further discloses wherein the position information on the user is information that is registered in the device in advance (see para 79, position identifying unit 3015 determines position).  
Regarding claim 48, Aoki further discloses wherein the position information on the user is information that is registered in the information processing apparatus in advance (see para 79, position identifying unit 3015 determines position).  
Regarding claim 49, Aoki further discloses wherein the position information on the device is information that is registered in the device in advance (see para 90, indoor positioning signal receiver 4017 determines the location of an image forming apparatus).  
50, Asai further discloses a transmitter that transmits, to the device, reservation information for allowing a user who has designated the cooperative function to preferentially use the device (see Figs. 3 and 8-10, col 5 lines 19-24, and col 8 lines 57-65, portable terminal 50 contains data storage area 62B that can store a cooperation operation list, display unit 53 displays the cooperative devices, such as complex machines 10, and allows a user to select devices to perform cooperative functions, such as scanning on one device and printing on another device).  
Regarding claim 51, Aoki further discloses wherein a first user who transmits the reservation information in a state where the device has already been reserved by a second user in accordance with the reservation information is allowed to preferentially use the device subsequently to the second user (see para 126, after an image forming apparatus is selected for printing and begins printing a job, another user can submit a print job to the same image forming apparatus, a request can be made to redistribute part of the job to another image forming apparatus as a result).  
Regarding claim 52, Aoki further discloses a notifying unit that transmits, to a user who has reserved the device earlier, a notification of permission to interrupt if the user desires to interrupt and use the device that has already been reserved (see Fig. 10G and para 126, after an image forming apparatus is selected for printing and begins printing a job, another user can submit a print job to the same image forming apparatus, a request can be made to redistribute part of the job to another image forming apparatus as a result).  
Regarding claim 53, Aoki further discloses wherein if a plurality of users request to use the device, the controller causes an order of priority to use the device to be displayed in accordance with attribute information on the plurality of users (see paras 126-128, after an image forming apparatus is selected for printing and begins printing a job, another user can submit a print job to the same image forming apparatus, a request can be made to redistribute 
Regarding claim 54, Aoki further discloses wherein the controller further controls display of information representing performance of the device (see Fig. 9C and paras 98-99, status of an image forming apparatus can be displayed for the user).  
Regarding claim 55, Aoki further discloses wherein the controller controls the display of the information in accordance with a priority condition determined by a user (see para 99, the closest image forming apparatus to the user can be selected).  
Regarding claim 56, Aoki further discloses wherein the priority condition is based on performance of a device determined by a user who has designated the cooperative function (see para 99, the closest image forming apparatus to the user can be selected).  
Regarding claim 57, Aoki further discloses wherein the priority condition is based on a positional relationship between the device and a user who has designated the cooperative function (see para 99, the closest image forming apparatus to the user can be selected).  
Regarding claim 58, Aoki further discloses wherein the controller controls display of information on a device that is to be newly connected to the information processing apparatus, excluding information on a device that has already been connected to the information processing apparatus (see paras 55 and 74, mobile terminal device 3000 detects image forming apparatuses using a camera).  
Regarding claim 59, Aoki further discloses wherein the device is a device that is connectable by using a connection scheme, and the controller further controls display of information representing the connection scheme (see Fig. 9 and paras 55-56 and 74, mobile terminal device 3000 detects image forming apparatuses 4000, 4100, and 4200 using a camera, one or more of the plurality of image forming devices can be used to print data transmitted from mobile terminal device 3000).  
60, Aoki further discloses an identifying unit that identifies a user, wherein the device that is connectable by using the connection scheme varies according to the user identified by the identifying unit (see paras 110-114, mobile terminal device 3000 displays a login screen to request user authentication).  
Regarding claim 61, Aoki further discloses wherein the connection scheme is any one of a first scheme for obtaining identification information by photographing a marker provided on the device and representing the identification information and for connecting to the device, a second scheme for obtaining identification information by photographing an external appearance of the device and for connecting to the device, and a third scheme for connecting to the device by using position information representing a position where the device is installed (see paras 55 and 74, using a camera mobile terminal device 3000 can detect a tag or marker of image forming apparatuses).  
Regarding claim 62, Aoki further discloses wherein the controller causes a display to display information representing the first scheme if the marker is provided on the device, causes the display to display information representing the second scheme if image data representing the external appearance of the device is associated with the device, and causes the display to display information representing the third scheme if the position information is associated with the device (see Fig. 9 and paras 55, 74, 77, and 95, mobile terminal device 3000 detects image forming apparatuses 4000, 4100, and 4200 using a camera, images of the captured image forming apparatuses are then displayed to a user).
Regarding claim 63, Aoki further discloses an identifying unit that identifies a user (see paras 110-114, mobile terminal device 3000 displays a login screen to request user authentication) and
Morita further discloses wherein the designation of the cooperative function received by the receiving unit is limited in accordance with the user identified by the identifying unit (see paras 28-34, 40-45, 48, 50-53, and 58, supported functions of a plurality of image processing 
Regarding claim 64, Asai further discloses wherein if there are a plurality of candidate combinations of a plurality of devices that are capable of executing the cooperative function designated by a user, the controller controls display of information for selecting one of the plurality of candidate combinations (see Figs. 3 and 8-10, col 5 lines 19-24, and col 8 lines 57-65, portable terminal 50 contains data storage area 62B that can store a cooperation operation list, display unit 53 displays the cooperative devices, such as complex machines 10, and allows a user to select devices to perform cooperative functions, such as scanning on one device and printing on another device).  
Regarding claim 65, Aoki further discloses wherein if a user requests a function that is executable by a single device, the controller controls display of the function that is available by using the single device, and if the user requests the cooperative function that is executable by using a plurality of devices, the controller controls display of the cooperative function (see para 56, one or more image forming apparatuses can be used to perform a print job).  
Regarding claim 66, Asai further discloses wherein the controller further controls notification of information representing a result of execution of the cooperative function (see Fig. 10C, operation complete is displayed to the user).

Claim 67 is rejected under 35 U.S.C. 103(a) as being unpatentable over Asai, Aoki, and Ito as applied to claim 27 above, and further in view of Liu et al. (US 2009/0279125).
Asai, Aoki, and Ito do not disclose expressly wherein the receiving unit receives the designation that is made by using voice.
Liu discloses wherein the receiving unit receives the designation that is made by using voice (see para 26, voice recognition can be used to select a printer driver).

The suggestion/motivation for doing so would have been to provide a user with more accessibility options to make a selection thereby increasing user friendliness and overall system efficiency.
Therefore, it would have been obvious to combine Liu with Asai, Aoki, and Ito to obtain the invention as specified in claim 67.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408.  The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/MARK R MILIA/             Primary Examiner, Art Unit 2677